DETAILED ACTION
This is in response to amendment filed on January 3, 2022. Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on January 3, 2022.
Regarding independent claims 1, 8 and 15, the closest art, Rodgers et al. (US 10,116,533 B1) disclose method and system for logging events of computing devices including operation of the computing device that is managed by the management service (abstract and col.9, line 33 to col.10, line 25, Rodgers). Krywaniuk (US 20130254310 A1) discloses delegated network management system and method for performing the management function using the management device (abstract and ¶[0029], Krywaniuk) and storing configuration information related to the device as logging, content aggregation and reporting (¶[0032]-[0033], Krywaniuk). Stricklen (US 20150133087 A1) discloses providing enterprise-level management of mobile devices supported by various mobile platforms (¶[0016]-[0018], Stricklen), performing management tasks for mobile devices 119 (including assigning/applying policies to mobile devices 119 and other management tasks), receiving and displaying status, configuration, or other information regarding mobile devices 119, communicating with platform servers 113a-113n and/or agents or modules thereof to facilitate interaction with mobile devices 119, and generating one or more reports (¶[0016]-[0018], Stricklen). Raufman (US 20140129530 A1) discloses method and data structure for fast loading, storing and access to huge data sets in real time including the usage of created unique ID for data record list (¶[0009]-[0016], Raufman). However, the prior art fails to disclose or suggest the claimed provision “executing, in response to the data record being 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Beckman et al. (US 20170316224 A1) disclose HOSTED APPLICATION GATEWAY ARCHITECTURE WITH MULTI-LEVEL SECURITY POLICY AND RULE PROMULGATIONS.
2. Lucas et al. (US 2017/0277560 A1) disclose efficient state machines for real-time dataflow programming.

4. Bankhole et al. (US 8260893 B1) disclose method and system for automated management of information technology.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                         January 15, 2022